DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments/Amendment
Applicant’s arguments and amendment filed 4/4/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The applicants have amended the claims with additional features in response to the interview with the Examiner on 3/24/2022.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The claims, see independent claims 1, 9, and 16 are directed to a sandwiching device having a punch, die, and sealer:
In claim 1, the feature having the sealer to further be configured to descend into and be surrounded by the die when the punch is in the lowered configuration
In claim 9, wherein the die with cutting perimeter edge surrounds the die interior and wherein the sealer is movable within the die for upward and downward movement within the die interior.
In claim 16, the sealer being abuttable with the punch when the die is in the lowered position and movable between a raised and lowered configuration, wherein the resilient device between the die and the sealer configured to raise the sealing perimeter edge of the sealer above the cutting perimeter edge of the die when the punch is in the raised configuration.

The prior art references include Elsener (US 1270933) regarding the punch die, and sealer, the feature of Elsener teaches of the cutter elements that is located on the outside of the die.  Here, after reconsideration, the Elsener reference does not teach of the movable sealer within the die and the features of the sealer in relation to the claimed invention, including the arrangement of the sealer to descend into and surrounded by the die when the punch in lowered in the lowered configuration, or the sealer being movably mounted within the die for upward and downward movement within the die interior.
In regards to Barereu FR 3017512, was used to teach of the claimed stand and drive mechanism connected to the stand to operate the punch and die.  The claims would not resolve the issues from the deficiencies of the Elsener reference.
In regards to Roman US 2780181, the reference was used to teach of a sinusoidal pattern along the perimeter edge for a pasta forming machine.  The reference does not resolve the deficiencies of Elsener and Barereu.
In regards to Eckberg US 2008/0241326, the reference would not resolve the deficiencies in the Elsener and Barereu references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726